Title: “Bradshaw’s Epitaph”: a Hoax Attributed to Franklin, 14 December 1775
From: 
To: 


The newspaper that printed this epitaph introduced it with a sentence explaining that the lines had been deciphered three years earlier on a cannon near where the famous regicide’s ashes were buried in Jamaica. Franklin has been widely accepted as the author. The only evidence is a copy in Jefferson’s hand, which came to light in 1828 and has since disappeared, but of which a transcript is extant. The copy was headed 1776, contained the explanatory sentence and text from the Evening Post, and concluded with a note by Jefferson that there was reason to think the inscription “was written by Dr. Franklin, in whose hand [hands?] it was first seen.” Whether this attribution was correct must remain an open question; even if the paper Jefferson saw was in the Doctor’s hand, rather than hands, Franklin might have copied it. He was certainly struck by it, for he made it the last line of the motto for his proposed great seal of the United States.
STRANGER,
Ere thou pass, contemplate this CANNON,
Nor regardless be told
That near its base lies deposited the dust of
JOHN BRADSHAW,
Who, nobly superior to all selfish regards,
Despising alike the pagentry of courtly splendor,
The blast of calumny, and the terrors of royal vengeance
Presided in the illustrious band of heroes and patriots,
Who fairly and openly adjudged
CHARLES STUART,
Tyrant of England,
To a public and exemplary death,
Thereby presenting to the amazed world,
And transmitting down, through applauding ages,
The most glorious example

Of unshaken virtue, love of freedom, and impartial justice,
  Ever exhibited on the blood-stained theatre of human action.
O, reader,
Pass not on till thou hast blessed his memory
And never - never forget
THAT REBELLION TO TYRANTS IS OBEDIENCE TO GOD.
